
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Kucinich (for
			 himself, Mr. Burton of Indiana, and
			 Mr. Capuano) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Directing the President, pursuant to
		  section 5(c) of the War Powers Resolution, to remove the United States Armed
		  Forces from Libya.
	
	
		1.Removal of United States
			 Armed Forces from LibyaPursuant to section 5(c) of the War Powers
			 Resolution (50 U.S.C. 1544(c)), Congress directs the President to remove the
			 United States Armed Forces from Libya by not later than the date that is 15
			 days after the date of the adoption of this concurrent resolution.
		
